          Case 1:20-cv-03165-TNM Document 12 Filed 05/03/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 PROJECT ON GOVERNMENT                         )
 OVERSIGHT, INC.,                              )
                                               )
                 Plaintiff,                    )
                                               )
                     v.                        )       Civil Action. No.: 20-3165(TNM)
                                               )
 U.S. DEPARTMENT OF DEFENSE,                   )
                                               )
                 Defendant.                    )
                                               )

                              JOINT STIPULATION OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Project on Government Oversight, Inc.,

and Defendant United States Department of Defense, by their undersigned counsel, hereby jointly

stipulate to the dismissal of this case with prejudice, with each party bearing its own costs and

fees.

Dated: May 3, 2021                            Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              D.C. Bar #415793
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                       By:    ______//s______________
                                              JOHN C. TRUONG
                                              D.C. BAR #465901
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Tel: (202) 252-2524
                                              E-mail: John.Truong@usdoj.gov
                                              Counsel for the Defendant
Case 1:20-cv-03165-TNM Document 12 Filed 05/03/21 Page 2 of 3




                           __/s/Ross A. Nabatoff_________________
                           Ross A. Nabatoff, DC Bar # 376665
                           LAW OFFICE OF ROSS A. NABATOFF
                           1440 G Street, N.W.
                           Washington, D.C. 20005
                           (202) 650-0037
                           Attorney for Plaintiff
Case 1:20-cv-03165-TNM Document 12 Filed 05/03/21 Page 3 of 3
